DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 24 February 2020.
2.  Claims 1-20 are pending in the application.
3.  Claims 1, 2, 5-11, 13-17 and 20 have been rejected.
4.  Claims 3, 4, 12, 18 and 19 have been objected to.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 24 February 2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.  Claim(s) 1, 5, 6, 10, 13, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsou US 2017/0154177 A1.
As to claim 1, Tsou discloses a method for a multi-factor authentication, the method comprising: 
one or more processors (i.e. CPU) [0061] receiving results of an initial authentication of a user (i.e. by comparing the user’s facial features with data of the database to confirm the user’s identity) [0135]; 
responsive to a successful result of the initial authentication (i.e. after related user-related data is found) [0135], the one or more processors presenting to the user an image including a set of second factor authentication options of facial activity (i.e. display a plurality of dynamic graphics of the display device) [0139]; 
the one or more processors determining a selection of an option from the user corresponding to the image including the set of second factor authentication options, wherein the selection of the option is determined by tracking eye movement of the user over the image (i.e. when the user gaze direction stays with a dynamic graphic, the graphic authentication module records a dynamic graphic selected according to the gaze direction) [0142]; 
in response to determining the selection of the option from the set of second factor authentication options, the one or more processors monitoring facial activity of the user corresponding to the selection of the option made by the user from the set of second factor authentication options (i.e. when the user gaze direction stays with a dynamic graphic, the graphic authentication module records a dynamic graphic selected according to the gaze direction) [0142]; 
the one or more processors determining whether the facial activity monitored matches an authentication condition, pre-established by the user, corresponding to the selection of the option made from the set of second factor authentication options (i.e. the graphic authentication module compares the authentication-oriented input information with the user authentication information stored in the database so as to confirm whether the password is valid) [0143]; and 
responsive to the facial activity of the user matching the authentication condition pre-established by the user and corresponding to the selection of the option made from the set of second factor authentication options, the one or more processors confirming a second authentication of the user (i.e. confirmation is affirmative) [0143].  
As to claim 5, Tsou discloses the method of claim 1, wherein the selected option is a PIN and the facial activity includes indicating the PIN by tracking the eye movement of the user on an image of a keypad displayed on a device of the user [as shown in figure 8].  
As to claim 6, Tsou discloses the method of claim 1, wherein the selected option is a sequence of one or more facial gestures and the facial activity includes tracking a time-duration associated with respective facial gestures made by the user (i.e. stay time of the gaze) [0118].  
As to claim 10, Tsou discloses a computer program product for a multi-factor authentication, the computer program product comprising: 
one or more computer readable storage media (i.e. storage medium) [0146]; and 
program instructions stored on the one or more computer readable storage media, the program instructions comprising: 
program instructions to receive results of an initial authentication of a user (i.e. by comparing the user’s facial features with data of the database to confirm the user’s identity) [0135]; 
responsive to a successful result of the initial authentication (i.e. after related user-related data is found) [0135], program instructions to present to the user an image including a set of second factor authentication options of facial activity (i.e. display a plurality of dynamic graphics of the display device) [0139]; 
program instructions to determine a selection of an option from the user corresponding to the image including the set of second factor authentication options, wherein the selection of the option is determined by tracking eye movement of the user over the image (i.e. when the user gaze direction stays with a dynamic graphic, the graphic authentication module records a dynamic graphic selected according to the gaze direction) [0142]; 
in response to determining the selection of the option from the set of second factor authentication options, program instructions to monitor facial activity of the user corresponding to the selection of the option made by the user from the set of second factor authentication options (i.e. when the user gaze direction stays with a dynamic graphic, the graphic authentication module records a dynamic graphic selected according to the gaze direction) [0142]; 
program instructions to determine whether the facial activity monitored matches an authentication condition, pre-established by the user, corresponding to the selection of the option made from the set of second factor authentication options (i.e. the graphic authentication module compares the authentication-oriented input information with the user authentication information stored in the database so as to confirm whether the password is valid) [0143]; and 
responsive to the facial activity of the user matching the authentication condition pre-established by the user and corresponding to the selection of the option made from the set of second factor authentication options, program instructions to confirm a second authentication of the user (i.e. confirmation is affirmative) [0143].  
As to claim 13, Tsou discloses the computer program product of claim 10, wherein the selected option is a personal identification number (PIN) and the facial activity indicating the PIN is determined by tracking eye movement of the user on an analog clockface image or a keypad image displayed on a device of the user (i.e. keypad image) [as shown in figure 8].  
As to claim 14, Tsou discloses the computer program product of claim 10, wherein the selected option is a sequence of one or more facial gestures and includes a time-duration associated with respective facial gestures (i.e. stay time of the gaze) [0118].  
As to claim 16, Tsou discloses a computer system for a multi-factor authentication, the computer system comprising: 
one or more computer processors (i.e. CPU) [0061]; 
one or more computer readable storage media (i.e. storage medium) [0146]; and 
program instructions stored on the one or more computer readable storage media, the program instructions comprising: 
program instructions to receive results of an initial authentication of a user (i.e. by comparing the user’s facial features with data of the database to confirm the user’s identity) [0135]; 
responsive to a successful result of the initial authentication (i.e. after related user-related data is found) [0135], program instructions to present to the user an image including a set of second factor authentication options of facial activity (i.e. display a plurality of dynamic graphics of the display device) [0139]; 
program instructions to determine a selection of an option from the user corresponding to the image including the set of second factor authentication options, wherein the selection of the option is determined by tracking eye movement of the user over the image (i.e. when the user gaze direction stays with a dynamic graphic, the graphic authentication module records a dynamic graphic selected according to the gaze direction) [0142]; 
in response to determining the selection of the option from the set of second factor authentication options, program instructions to monitor facial activity of the user corresponding to the selection of the option made by the user from the set of second factor authentication options (i.e. when the user gaze direction stays with a dynamic graphic, the graphic authentication module records a dynamic graphic selected according to the gaze direction) [0142]; 
program instructions to determine whether the facial activity monitored matches an authentication condition, pre-established by the user, corresponding to the selection of the option made from the set of second factor authentication options (i.e. the graphic authentication module compares the authentication-oriented input information with the user authentication information stored in the database so as to confirm whether the password is valid) [0143]; and 
responsive to the facial activity of the user matching the authentication condition pre-established by the user and corresponding to the selection of the option made from the set of second factor authentication options, program instructions to confirm a second authentication of the user (i.e. confirmation is affirmative) [0143].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.  Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsou US 2017/0154177 A1 as applied to claims 1 and 10 above, and further in view of Bostick et al US 2016/0070439 A1 (hereinafter Bostick).
As to claim 2, Tsou does not teach the one or more processors determining an initial focal point of eye movement of the user on the image of the set of second factor authentication options.  Tsou does not teach the one or more processors determining the selection of the option from the set of second factor authentication options.  Tsou does not teach the one or more processors presenting a second image enabling performance of the selection of the option from the set of second factor authentication options.  
Bostick teaches determining an initial focal point of eye movement of the user on the image of the set of second factor authentication options (i.e. gaze focal point tracker) [0026].  Bostick teaches the one or more processors determining the selection of the option from the set of second factor authentication options (i.e. based on the focal point) [0026].  Bostick teaches the one or more processors presenting a second image enabling performance of the selection of the option from the set of second factor authentication options [0026].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tsou so that an initial focal point of eye movement would have been determined of the user on the image of the set of second factor authentication options.  The selection of the option would have been determined from the set of second factor authentication options.  A second image would have been presented enabling performance of the selection of the option from the set of second factor authentication options.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tsou by the teaching of Bostick because it helps determine the objects selected [0004].
As to claim 11, Tsou does not teach program instructions to determine an initial focal point of eye movement of the user on the image of the set of second factor authentication options.  Tsou does not teach program instructions to determine the selection of the option from the set of second factor authentication options.  Tsou does not teach program instructions to present a second image enabling performance of the selection of the option from the set of second factor authentication options.  
Bostick teaches determining an initial focal point of eye movement of the user on the image of the set of second factor authentication options (i.e. gaze focal point tracker) [0026].  Bostick teaches the one or more processors determining the selection of the option from the set of second factor authentication options (i.e. based on the focal point) [0026].  Bostick teaches the one or more processors presenting a second image enabling performance of the selection of the option from the set of second factor authentication options [0026].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tsou so that an initial focal point of eye movement would have been determined of the user on the image of the set of second factor authentication options.  The selection of the option would have been determined from the set of second factor authentication options.  A second image would have been presented enabling performance of the selection of the option from the set of second factor authentication options.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tsou by the teaching of Bostick because it helps determine the objects selected [0004].
8.  Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsou US 2017/0154177 A1 as applied to claims 1 and 10 above, and further in view of Mapen et al US 2019/0034606 A1 (hereinafter Mapen).
As to claim 7, Tsou does not teach the method of claim 1, wherein the selected option is detection of a passcode and the facial activity includes monitoring short and long duration blinking of eyes of the user to generate Morse code corresponding to the passcode.  
Mapen teaches that the selected option is detection of a passcode and the facial activity includes monitoring short and long duration blinking of eyes of the user to generate Morse code corresponding to the passcode (i.e. slow and rapid eye blinking for Morse code) [0077].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tsou so that the selected option would have been detection of a passcode and the facial activity would have included monitoring short and long duration blinking of eyes of the user to generate Morse code corresponding to the passcode.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tsou by the teaching of Mapen because it provides an improved method of identifying subjects while enhancing security to counter spoofing attacks [0005].
As to claim 15, Tsou does not teach the computer program product of claim 10, wherein the selected option is a passcode detected by monitoring Morse code generated by short and long duration blinking of eyes of the user.  
Mapen teaches that the selected option would have been a passcode detected by monitoring Morse code generated by short and long duration blinking of eyes of the user (i.e. slow and rapid eye blinking for Morse code) [0077].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tsou so that the selected option would have been a passcode detected by monitoring Morse code generated by short and long duration blinking of eyes of the user.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tsou by the teaching of Mapen because it provides an improved method of identifying subjects while enhancing security to counter spoofing attacks [0005].
9.  Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsou US 2017/0154177 A1 as applied to claims 1 and 16 above, and further in view of Westmacott et al US 2020/0193746 A1 (hereinafter Westmacott).
As to claim 8, Tsou does not teach the method of claim 1, wherein the selected option is a pattern and the facial activity includes tracking of the eye movements of the user generating the pattern.  
Westmacott teaches that the selected option is a pattern and the facial activity includes tracking of the eye movements of the user generating the pattern (i.e. eye movement in iris patterns) [0020].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tsou so that the selected option would have been a pattern and the facial activity includes tracking of the eye movements of the user generating the pattern.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tsou by the teaching of Westmacott because it helps enforce access control to restrict unauthorized users [0001].
As to claim 17, Tsou does not teach the computer system of claim 16, wherein the selection of the option is a pattern and the facial activity includes tracking of the eye movements of the user generating the pattern.  
Westmacott teaches that the selected option is a pattern and the facial activity includes tracking of the eye movements of the user generating the pattern (i.e. eye movement in iris patterns) [0020].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tsou so that the selected option would have been a pattern and the facial activity includes tracking of the eye movements of the user generating the pattern.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tsou by the teaching of Westmacott because it helps enforce access control to restrict unauthorized users [0001].
10.  Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsou US 2017/0154177 A1 as applied to claim 1 above, and further in view of Abdulhayoglu et al U.S. Patent No. 10,482,225 B1 (hereinafter Abdulhayoglu).
As to claim 9, Tsou does not teach the method of claim 1, wherein the selected option includes a sequence of a combination of options selected from the set of second factor authentication options.  
Abdulhayoglu teaches that the selected option includes a sequence of a combination of options selected from the set of second factor authentication options (i.e. choosing a combination of authentication options) [column 7, lines 1-12].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tsou so that the selected option would have included a sequence of a combination of options selected from the set of second factor authentication options.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tsou by the teaching of Abdulhayoglu because it provides a new method of authorization dialog organizing that would be enough safe, quick and comfortable for user and that could be adjusted accordingly to user’s needs [column 2, lines 43-46]. 
11.  Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsou US 2017/0154177 A1 as applied to claim 16 above, and further in view of Machani U.S. Patent No. 9,160,744 B1.
As to claim 20, Tsou does not teach the computer system of claim 16, wherein the selected option is a personal identification number (PIN) indicated by tracking the eye movement of the user on an image of a combination lock including markings and characters displayed on a user interface of a device of the user.
Machani teaches that the selected option is a personal identification number (PIN) indicated by tracking the eye movement of the user on an image of a combination lock including markings and characters displayed on a user interface of a device of the user (i.e. virtual combination lock displayed on the mobile device) [figure 5, column 9, lines 35-46].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tsou so that the selected option would have been a personal identification number (PIN) indicated by tracking the eye movement of the user on an image of a combination lock including markings and characters displayed on a user interface of a device of the user.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tsou by the teaching of Machani because it provides a technique for increasing entropy for password and key generation on a mobile device [column 1, lines 40-42].
Allowable Subject Matter
12.  Claims 3, 4, 12, 18 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 3, the prior art does not disclose, teach or fairly suggest the limitations of “the one or more processors determining whether the selection of the option from the image of the set of second factor authentication options is received from the user”, “in response to determining an absence of the selection of the option, the one or more processors determining whether rapid eye blinking is detected” and “in response to determining that the rapid eye blinking is detected, the one or more processors deactivating the set of second factor authentication options and defaulting to a manual entry of a passcode to complete the second authentication”.  
As to claim 4, the prior art does not disclose, teach or fairly suggest the method of claim 1, wherein the selected option is a personal identification number (PIN) and the facial activity includes indicating the PIN by tracking the eye movement of the user on an analog clockface image displayed on a device of the user.  
As to claim 12, the prior art does not disclose, teach or fairly suggest the limitations of “program instructions to determine whether the selection of the option from the image of the set of second factor authentication options is received from the user”, “in response to determining an absence of the selection of then option, program instructions to determine whether rapid eye blinking is detected” and “in response to determining that the rapid eye blinking is detected, program instructions to deactivate the set of second factor authentication options and defaulting to a manual entry of a passcode to complete the second authentication”.  
As to claim 18, the prior art does not disclose, teach or fairly suggest the limitations of “program instructions to determine whether the selection of the option from the image of the set of second factor authentication options is received from the user”, “in response to determining an absence of the selection of the option, program instructions to determine whether rapid eye blinking is detected” and “in response to determining that the rapid eye blinking is detected, program instructions to deactivate the set of second factor authentication options and defaulting to a manual entry of a passcode to complete the second authentication”.  
As to claim 19, the prior art does not disclose, teach or fairly suggest the computer system of claim 16, wherein the selected option is a personal identification number (PIN) indicated by tracking the eye movement of the user on an analog clockface image displayed on a user interface of a device of the user.  
Relevant Prior Art
13.  The following references have been considered relevant by the examiner:
A.  Asada U.S. Patent No. 9,829,708 B1 directed to providing a reliable hands-free interface between a user and a computing device [abstract].
B.  Hansen et al US 2016/0231812 A1 directed to a gaze of a user may be determined using eye tracking technology that determines the location of the user’s gaze based on eye information present in images of the user’s eyes or face [0004].
C.  Seong et al US 2014/0340305 A1 directed to an auxiliary input device for use in inputting a user signal to a computer [abstract].
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492